        Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 1 of 9




 1   Ellen A. Pansky (SBN 77688)
 2   Art Barsegyan (SBN 279064)
     PANSKY MARKLE ATTORNEYS AT LAW
 3   1010 Sycamore Ave., Suite 308
 4   South Pasadena, CA 91030
     Telephone: (213) 626-7300
 5   Facsimile: (213) 626-7330
 6
     Attorneys for Respondent
 7   Richard Liebowitz
 8
 9
10                       UNITED STATES DISTRICT COURT
11                    NORTHERN DISTRICT OF CALIFORNIA
12
                                OAKLAND DIVISION
13
14
15
                                                    Case No. 19-mc-80228 (JD)
16   IN THE MATTER OF
17   RICHARD P. LIEBOWITZ
18
19
20
21
22
23
24
25
26
27
28
           Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 2 of 9




 1              NOTICE REGARDING MATTER UNDER SUBMISSION;
 2        ALTERNATIVELY, REQUEST FOR MATTER TO BE REFERRED TO
 3    THE GENERAL DUTY OR CHIEF JUDGE OF THIS DISTRICT COURT
 4
 5   I.      Notice Regarding Matter Under Submission
 6
 7           Pursuant to Local Rule 7-13 of this Court, Respondent Richard Liebowitz
 8   through his counsel, respectfully gives notice to this Court regarding the pendency
 9   of a ruling regarding a submitted matter. Local Rule 7-13 provides in pertinent
10   part:
11
12                 Whenever any motion or other matter has been under
                   submission for more than 120 days, a party, individually
13                 or jointly with another party, may file with the Court or
14                 may ask the Northern District of California
                   Ombudsperson to provide such notice to the Court a
15
                   notice that the matter remains under submission. If
16                 judicial action is not taken, subsequent notices may be
17                 filed at the expiration of each 120-day period thereafter
                   until a ruling is made.
18
19   Mr. Liebowitz’s Rule 60(b)(1) Motion to Vacate an “Order of Disbarment” issued
20   by the Honorable James Donato on October 7, 2019 (the “Motion”) has been under
21   submission for over 200 days, and the delay in resolving that Motion is adversely
22   affecting Mr. Liebowitz in this Court and in other courts in which Mr. Liebowitz
23   has pending client matters.
24   //
25   //
26   //
27   //
28

                                               1
           Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 3 of 9




 1   II.     Procedural History
 2
 3           Richard Liebowitz is an attorney licensed to practice law in the State of
 4   New York and has previously appeared in cases in the United States District Court
 5   Northern District of California through successful pro hac vice applications. Mr.
 6   Liebowitz has never sought or been granted membership to any district of the
 7   United States District Courts in California.
 8           On September 20, 2019, United States District Judge, Hon. James Donato of
 9   the Northern District of California issued an order to show cause (“OSC”)
10   regarding Mr. Liebowitz’s admission status. [Dkt. #1]
11           On October 7, 2019, three days after Mr. Liebowitz filed a response to the
12   OSC [Dkt. #2], Judge Donato issued an “Order of Disbarment,” ordering Mr.
13   Liebowitz’s name be removed from the membership roll of the Northern District
14   of California – despite Mr. Liebowitz has never been a member of the Northern
15   District – on the ground that Mr. Liebowitz is not listed on the membership roll of
16   the California State Bar. [Dkt. #3] The Order of Disbarment also ordered Mr.
17   Liebowitz to disclose the October 7, 2019 order to all other district courts before
18   which Mr. Liebowitz had pro hac vice applications pending. On October 21, 2019,
19   pursuant to Rule 60(b)(1) of the Federal Rules of Civil Procedure, 1 and under the
20
     1 Rule 60(b)(1) of the Federal Rules of Civil Procedure provides in relevant part that “the court may
21   relieve a party . . . from a[n] . . . order . . . for the following reasons: (1) mistake . . .” Fed. R. Civ. P.
     60(b)(1). “Rule 60(b)(1) motions premised upon ‘mistake’ are intended to provide relief to a party
22   when the judge has made a substantive mistake of law or fact in the final judgment or order.” Lugo
23   v. Artus, No. 05-cv-1998 (SAS), 2008 WL 312298, at *2 (S.D.N.Y. Jan. 31, 2008) (citation and internal
     quotations omitted). “Thus, Rule 60(b)(1) motions can be used by a trial court to correct judicial
24   errors.” Id., citing International Controls Corp, v. Vesco, 556 F.2d 665, 670 (2d Cir.1977) (stating that
     a district court’s mistake of “substantive legal nature” may be corrected under Rule 60(b)(1)); see
25   also Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir.1999) (“[T]he words
26   ‘mistake’ and ‘inadvertence’ . . . may include mistake and inadvertence by the judge.”)

27
28

                                                           2
        Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 4 of 9




 1   Court’s inherent judicial authority, Mr. Liebowitz filed a motion to vacate or
 2   correct the October 7, 2019, on the grounds that he cannot be disbarred from the
 3   bar of a court to which he had never been admitted, and on the ground that he has
 4   complied with the local rule regarding application for pro hac vice admission.
 5   [Dkt. #5]
 6         On November 18, 2019, non-party Los Angeles Times filed an affidavit in
 7   opposition to Mr. Liebowitz’s motion. [Dkt. #10] As of the time Mr. Liebowitz
 8   filed his motion to vacate, the hearing on the motion was scheduled to be heard on
 9   November 18, 2019; the hearing was subsequently continued to November 21,
10   2019. [Dkt. #5-6] However, on November 18, 2019, Judge Donato issued a
11   minute order vacating the November 21, 2019 hearing date and stating: “The
12   Court will issue a decision on the papers.” [Dkt. #9] On December 16, 2019, the
13   California News Publishers Association, another interested non-party, similar to
14   Los Angeles Times, filed an affidavit in opposition to Mr. Liebowitz’s motion.
15   [Dkt. #13-14] As the docket shows, that was the last action in this matter, and Mr.
16   Liebowitz was afforded no opportunity to reply to the supplemental opposition or
17   to be heard at oral argument.
18         Between November 18, 2019 when Mr. Liebowitz’s motion was taken
19   under submission on the papers by Judge Donato and the date of the filing of the
20   instant notice, over 205 days have elapsed, during which time no ruling has been
21   issued and the matter remains under submission.
22         Mr. Liebowitz respectfully requests that this Court take notice of the delay
23   in issuing a ruling and that a ruling on his Motion To Vacate be promptly issued
24   on the grounds that: 1) disbarment is inappropriate since Mr. Liebowitz has never
25   been a member of the federal bar in the Northern District and therefore cannot be
26   disbarred; 2) Mr. Liebowitz has qualified under Local Rule 11-3(a) for pro hac
27   vice admission on a case-by-case basis in federal district courts in California by
28

                                               3
            Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 5 of 9




 1   being an attorney in good standing where he is licensed to practice in New York
 2   and having associated with local California counsel; and Mr. Liebowitz is entitled
 3   to the procedures set forth in the local rules to be referred to the Standing
 4   Committee on Discipline before any disciplinary action is imposed against him.
 5
 6   III.     If the Assigned District Judge Is Unavailable, Respondent Requests His
 7            Motion and This Notice and Be Presented to the General Duty Judge or
 8            the Chief Judge
 9
10            While it does not appear that Judge Donato has become “unavailable” as
11   strictly defined by Local Rule 1-5(p), the Local Rules provide that if an assigned
12   Judge is unavailable to hear a motion and prompt action on the motion is required
13   due to urgency, the motion may be presented to the General Duty Judge or, if
14   unavailable, to the Chief Judge or Acting Chief Judge. (L.R. 7-1(c)(1).) In light of
15   the unusual circumstances underlying the Motion and the unprecedented times in
16   which this matter remains pending without a ruling - involving the Covid-19
17   pandemic and court closures and limited functioning – if the delay with the Court
18   issuing a ruling is due to unavailability of Judge Donato, Mr. Liebowitz
19   respectfully requests that his Motion, along with this supplemental notice, be
20   expediently presented for consideration to the General Duty Judge or Chief Judge
21   Phyllis J. Hamilton of the United States District Court for the Northern District of
22   California.
23   //
24   //
25   //
26   //
27   //
28

                                                4
           Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 6 of 9




 1   IV.     The “Order of Disbarment” Did Not Comport with Local Rules re:
 2           Disciplinary Proceedings Against Attorneys, Depriving Respondent His
 3           Right to Due Process, and Therefore, Obtaining a Ruling on His Motion
 4           to Vacate the Order is Urgent
 5
 6           The Civil Local Rules of the United States District Court for the Northern
 7   District of California have adopted certain procedures for disciplining attorneys.
 8   Specifically, Rule 11-6 provides:
 9
10             (a)   General. In the event that a Judge has cause to believe that an
11                   attorney has engaged in unprofessional conduct, the Judge may, in
                     addition to any action authorized by applicable law, do either or
12                   both of the following:
13
14
                     (1)   Refer the matter to the Court’s Standing Committee on
15                         Professional Conduct; or
16
17                   (2)   Refer the matter to the Chief District Judge. If the alleged
18                         unprofessional conduct arises in the Bankruptcy Court the
                           Judge shall first refer the matter to the Chief Bankruptcy Judge,
19
                           who may in turn refer it to the Chief District Judge.
20
21
22   Judge Donato’s “Order of Disbarment” did not comport with Local Rule 11-6,
23   which required Judge Donato, following the order to show cause, to refer this
24   matter to the Court’s Standing Committee on Professional Conduct. Alternatively,
25   or in addition to such referral, Judge Donato could have referred this matter to the
26   Chief District Judge. However, neither of these actions were taken.
27
28

                                                 5
        Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 7 of 9




 1          Instead, Judge Donato unilaterally initiated an Order to Show Cause
 2   proceeding against Mr. Liebowitz on September 20, 2019. [Dkt. #1] Seventeen
 3   days thereafter, and in the absence of any hearing, Judge Donato unilaterally
 4   issued an “Order of Disbarment” which purported to remove Mr. Liebowitz from
 5   the membership roll of this Court, even though he was never a member to begin
 6   with. [Dkt. #3] Judge Donato’s procedural mechanism for disciplining Mr.
 7   Liebowitz did not comport with Rule 11-6.
 8         Rule 11-6, subdivision (e)(4) provides in pertinent part, that only after the
 9   Standing Committee completes its investigation and the majority of the Committee
10   make a preliminary finding that the attorney has engaged in misconduct
11   warranting discipline, “the Standing Committee shall institute a disciplinary
12   proceeding by filing with the Clerk a sealed petition that specifies the alleged
13   misconduct. Upon the filing of the petition, the Clerk shall assign a new civil case
14   number to the matter and shall randomly assign it to a District Judge other than
15   the referring Judge[.]” (Emphasis added.) Thus, even if Judge Donato had
16   followed the prescribed procedure of Rule 11-6 and referred the matter of Mr.
17   Liebowitz practice before this Court to the Standing Committee, the matter could
18   not have then be reassigned to Judge Donato for the purpose of determining
19   whether Mr. Liebowitz has engaged in professional misconduct.
20         Considering that Judge Donato’s “Order of Disbarment” arose from his
21   determination that Mr. Liebowitz is not a member of the California State Bar and
22   therefore ineligible to practice in this District, the issue is one of Mr. Liebowitz’
23   authority to practice law. Local Rule 11-8 provides that:
24
25         A person who exercises, or pretends to be entitled to exercise, any of the
26         privileges of membership in the bar of this Court, when that person is not
           entitled to exercise such privileges, may be referred to the Standing
27         Committee in addition to any action authorized by applicable law.
28

                                                6
          Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 8 of 9




 1   Thus, even when addressing the specific issue of an attorney purportedly engaging
 2   in the unauthorized practice of law – which Mr. Liebowitz did not do since he
 3   obtained pro hac vice admission for his appearances – once again the local rules
 4   set forth a procedure to have that attorney be referred to the Standing Committee
 5   for Investigation.
 6          Based on the foregoing, Mr. Liebowitz was not afforded sufficient due
 7   process to respond to the allegations made against him before the Standing
 8   Committee or Chief District Judge. For that reason, a prompt ruling on Mr.
 9   Liebowitz’s motion to vacate is needed, and the correct ruling is to vacate Judge
10   Donato’s Order of Disbarment its entirety.
11
12   V.     A Prompt Ruling on the Motion to Vacate the “Order of Disbarment”
13          Is Also Necessary to Avoid Further Undue Prejudice to Mr. Liebowitz
14          and His Clients and Should be Vacated Expeditiously
15
16          Since Judge Donato entered the “Order of Disbarment” in October 2019,
17   Mr. Liebowitz has suffered substantial prejudice. For example, Mr. Liebowitz has
18   been required to disclose Judge Donato’s order on application forms when Mr.
19   Liebowitz seeks admission to other district courts or appellate courts.
20          Most recently, the Clerk of Court for the District Court of Colorado entered
21   an Advisory Notice on every docket for every case in which Mr. Liebowitz
22   appears as counsel, notifying that an “Order of Disbarment” has been entered in
23   this District, and suggesting that Mr. Liebowitz would therefore be ineligible to
24   practice law in the District of Colorado. At least one district court in the District
25   Court of Colorado has issued an order to show cause directing Mr. Liebowitz to
26   show why his client representation should not be terminated as a result of the
27   “Order of Disbarment.”
28

                                                7
         Case 3:19-mc-80228-JD Document 16 Filed 06/11/20 Page 9 of 9




 1          Mr. Liebowitz promptly filed his motion to vacate on October 21, 2019, of
 2   only three pages in length. But now over 250 days have passed since the filing of
 3   the motion and over 200 days since the matter was taken under submission, and
 4   the Court has yet to rule on the motion to vacate. Judge Donato’s Order, which
 5   did not comply with the mandatory requirements set forth in the local rules, is
 6   negatively impacting the substantive rights of Mr. Liebowitz’s clients in other
 7   districts.
 8          For all of the forgoing reasons, we respectfully request that an order to
 9   vacate the “Order of Disbarment” should be granted expeditiously.
10
11                                    Respectfully Submitted:
12
13   Dated: June 11, 2020             PANSKY MARKLE ATTORNEYS AT LAW

14
15                                    By:__________/s/_______________
16                                           Ellen A. Pansky, Esq.
17                                           Attorneys for Respondent
                                             Richard Liebowitz
18
19
20
21
22
23
24
25
26
27
28

                                               8
